         Case: 3:20-cv-00394-wmc Document #: 19 Filed: 05/18/20 Page 1 of 3



                       IN THE IJNITED STATES DISTRICT COIJRT
                     FOR THE WESTERN DISTRICT OF WISCONSIN



3M COMPANY
                         Plaintiff,

           v                                          Civil Action No. 3:20-cv-QQ394

HULOMIL, LI,C,

                         Defendant.



                   DEFENDANT HULOMIL, LLC'S RESPONSE TO
               PLAINTIFF 3M COMPANY'S MOTION T'OR TEMPORARY
               RESTRAINING ORDER AND PRELIMINARY INJUNCTION


         NOW COMES Hulomil, LI.C, by and through the undersigned counsel, pursuant to

Rule 65 of the Federal Rules of Civil Procedure, and respeotfully shows unto the Court the

following:

    1.   Defendant Hulomil, LLC ("Hulomil) is a North Carolina limited liability comBany

who is in the business of selling medical supplies.

   2. Prior to the filing of the Complaint, Hulomil, LLC had not received any
coruespondence or other notice with respect to the allegations in the Complaint filed by 3M

Company ("3M").

   3. Flulomil, LLC has not sold any 3M products.
   4.    Hulomil, LLC does not intend to sell any 3M products.

   5. Hulomil, LLC's website clearly         states "HULOMIL DOES           NOT OFFER 3M
PRODUCTS" and the website does not contain any 3M marks or logos. See Exhibit l,

printouts of Hulomil.com website, from May    18, 2020.
       Case: 3:20-cv-00394-wmc Document #: 19 Filed: 05/18/20 Page 2 of 3



   6. Accordingly,   as   Hulomil has not and does not sell 3M products and does not use the

3M mark, Hulomil does not oppose the entry of a temporary restraining order ("TRO")

and/or preliminary injunction limited     to the express relief     requested and set    forth in
Plaintifls 3M's Motion for TRO and Preliminary Injunction enjoining Hulomil from using

the 3M mark and selling 3M products. (Doc. #10)

   7. Additionally, counsel on behalf of Hulomil has notified 3M's counsel of Hulomil's
willingness to agree to the entry of a TRo as requested in 3M's Motion.




      Respectfully submitted, this the   18th day   of May ,202Q.




                                                     MURPHY DESMOND S.C.
                                                     Attorneys for Defendant

                                                     E,leclronic?Lly stgne4bJ./s/ Scott G. Salgmi
                                                       Scott G. Salemi
                                                       State Bar Number: 1118960
                                                       33 East IVIain Street, Suite 500
                                                      P.O. Box 2038
                                                      IVladison, WI 5370 1-2038
                                                      Telephone: (608) 257 -7 t9I
                                                      Facsimile: (608) 257 -2588




                                               2
          Case: 3:20-cv-00394-wmc Document #: 19 Filed: 05/18/20 Page 3 of 3



                                     CERTIF'IC,A                    OF SERVICE

          The undersigned hereby certifies that the foregoing document was served on all

 parties to this action by electronically filing the same with the Clerk                       of Court using   the

 CNVECF system, which caused notification                      of such filing to be emailed to the following
parties of record:

                       Shayna Cook (pro hac pending)
                       Andrew J. Rima (Wis. Bar 1065851)
                       Betsy Farrington Qtro hac pending)
                       GOLDMAN IS MAILTOMASEI,LI
                         BRENNAN & BAUM LLP
                       200 S. Wicker Dr.,22ndFloor
                       Chicago, IL 60606
                       (312) 681-6000
                       sp,q ols@ re I 4pnpr-f pnqil, pprn
                       a4"i   mp@ ealdfn anl,sJ4ai   l.   q   pns
                       bf'arrinston@ sol dm ani smail. c om
                       Attorneys for Plaintiff 3M Company



          Respectfully submitted, this the 18th day of May 2020


                                                                     MURPHY DESMOND S.C.
                                                                     Attorneys for Defendant

                                                                     Eleptr.oflically signed\y /d Spo(t G. Spleryi
                                                                       Scott G. Salemi
                                                                       State Bar Number: I 1 18960
                                                                       33 East Main Street, Suite 500
                                                                       P.O. Box 2038
                                                                      Madison, WI 53701-2038
                                                                       Telephone: (608) 257 -7 I8I
                                                                      Facsimile: (608) 257 -2508



4836-12il-A172, v. I




                                                              J
